        Case 1:19-md-02878-NMG Document 255 Filed 09/08/20 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE: RANBAXY GENERIC DRUG          )
APPLICATION ANTITRUST                )
LITIGATION                           )
                                     )  CIVIL ACTION No. 19-md-02878-NMG
                                     )
                                     )



      ORDER ON PLAINTIFFS MEIJER, INC. AND MEIJER DISTRIBUTION, INC.’S
                           MOTION TO COMPEL
             NOVARTIS PHARMACEUTICALS CORPORATION (#201).


KELLEY, U.S.M.J.

       I. Introduction.

       Plaintiffs move to compel Novartis Pharmaceuticals Corporation (NPC) to produce

documents requested in a third-party subpoena served on NPC on November 1, 2016.1 NPC is

the producer of a drug, branded Diovan (valsartan), that figures in the underlying litigation.2

Plaintiffs and NPC have negotiated the production of certain documents, but are at an impasse on



1
  The parties have taken years to resolve disputes concerning the subpoena in part because
Ranbaxy Inc. petitioned the First Circuit for leave to file an interlocutory appeal of this court’s
September 7, 2016 order denying Ranbaxy’s motion to dismiss, see Meijer, Inc. v. Ranbaxy Inc.,
15-cv-11828-NMG, docket no. 80, discovery was stayed pending resolution of the petition, see
id. at docket no. 133, and the matter was pending before the First Circuit for over two years, until
December 28, 2018, when the petition was denied. See Meijer, Inc., et al. v. Ranbaxy Inc., et al.,
17-8008.
2
  Valsartan is “an angiotension II receptor antagonist… approved by the FDA for the treatment
of hypertension and heart failure, as well as to reduce cardiovascular mortality in patients with
problems of the left ventricle of the heart following myocardial infarction.” Meijer, Inc., v.
Ranbaxy Inc., 15-cv-11828-NMG, 2016 WL 4697331, at *6 (D. Mass. June 16, 2016), report
and recommendation adopted (Sept. 7, 2016). For simplicity, the generic version of this drug is
referred to here as “generic Diovan.”
          Case 1:19-md-02878-NMG Document 255 Filed 09/08/20 Page 2 of 8



two items: (1) NPC’s profit margins for Diovan and (2) NPC’s forecasts regarding an authorized

generic product launch in September 2012. (#221 at 6.) 3 Oral argument was held on July 8,

2020. (#239.) The motion is fully briefed (##202 (redacted), 202-1 (unredacted, under seal), 221,

242, 243) and is ready for disposition.

         II. Facts.

         In a report and recommendation on Ranbaxy’s motion to dismiss, this court set out at

length the facts and the statutory and regulatory provisions relevant to the underlying case, see

Meijer, Inc., v. Ranbaxy Inc., 15-cv-11828-NMG, 2016 WL 4697331, at **1-4 (D. Mass. June

16, 2016), report and recommendation adopted (Sept. 7, 2016), and will not repeat that

information here, except as necessary to put the present discovery dispute in context.

         In the underlying case, plaintiffs claim that Ranbaxy, a generic drug manufacturer,

fraudulently obtained first-to-file generic exclusivity from the Federal Food and Drug

Administration (FDA) for three drugs, including generic Diovan. (#202 at 7.) The wrongfully-

obtained exclusivities allowed Ranbaxy to block all other generic drug manufacturers from

entering the market, causing consumers to pay supra-competitive prices for these drugs, in

violation of the Sherman Act, 15 U.S.C. § 2. Id. In accordance with a settlement agreement

reached in related patent litigation, Ranbaxy agreed not to launch generic Diovan until

September 21, 2012, on expiration of the relevant product patent. Id. at 9. Due to “ongoing

manufacturing deficiencies,” however, Ranbaxy failed to obtain final approval from the FDA

and launch on that date. Id. It did not launch until almost two years later, in July 2014. Id. NPC

launched an authorized generic version of Diovan the following day. Id. On January 5, 2015,




3
    All page numbers cited are those assigned by ECF.
                                                 2
        Case 1:19-md-02878-NMG Document 255 Filed 09/08/20 Page 3 of 8



after Ranbaxy’s 180-day exclusivity period ended, other generic manufacturers whose products

had been approved by the FDA launched immediately. Id. at 9-10; 2016 WL 4697331, at *6.

        III. The Motion to Compel.

        Plaintiffs assert that NPC’s profit margin data on Diovan “is an important input in

Meijer’s market power analysis.” (#202 at 6.) They argue that the requested data is key to

Meijer’s “establish[ing] the first element of its monopolization claim by providing evidence that

Ranbaxy’s conduct had actual detrimental effects on the [generic Diovan] market.” Id. They

need to know the profit margin for Diovan because “[t]he supra-competitive prices that

purchasers paid for Diovan, as demonstrated by NPC’s outsized profit margins, will show that

the lack of price competition due to Ranbaxy’s bottleneck resulted in overcharges for

purchasers.” Id.

        Plaintiffs argue that NPC’s forecasts concerning launching a generic in 2012 “will inform

Meijer’s causation scenarios, in addition to the analysis of antitrust impact and damages.” Id.

The forecasts will show the quantities of generic Diovan that NPC planned to produce, “the

prices it planned to charge, and NPC’s view of the drug(s) against which it competed.” Id.

NPC’s forecasts will be particularly helpful since NPC was “a knowledgeable market participant

with $2 billion in revenues at stake,” and had an informed view of the prices that would have

been charged based on the number of competitors, and of matters “concerning cross price

elasticity between [generic Diovan] and other molecules (an important input for relevant market

analysis).” Id. at 6-7.

        In sum, plaintiffs assert that the documents in dispute, which “relate to a drug that has

been off patent for almost eight years,” are “highly relevant, easily collected, and not obtainable




                                                  3
        Case 1:19-md-02878-NMG Document 255 Filed 09/08/20 Page 4 of 8



from any party to the case.” Id. at 7. Finally, the documents would be protected by the rigorous

protective order in this case, that would limit review to “outside attorneys only.” Id.

        NPC objects to producing the materials, claiming that its profit margin data is “a closely

guarded trade secret” and is irrelevant to plaintiffs’ claims. (#221 at 6, 12.) NPC asserts that

plaintiffs did not even bring up the issue of profit margin data until three years after serving the

subpoena. Id. The information sought is irrelevant because plaintiffs seek it to support a novel

theory that Ranbaxy’s market power “somehow derives from market power allegedly enjoyed by

NPC’s branded Diovan,” a theory unsupported by the law. Id. at 6-7 (emphasis in original). “If

highly sensitive profit margins are relevant to the market power inquiry at all, it is Defendant

Ranbaxy’s margins that should be examined, not those of non-party NPC.” Id. at 7 (emphasis in

original).

        NPC further argues that its forecasts concerning what would have happened if it had

launched a generic version of Diovan in September 2012 are not probative, because they “reflect

NPC’s planning and uncertain projections of what could happen in certain scenarios,” while

plaintiffs have “real world data regarding what actually happened upon generic entry in the

marketplace” that they can use to support their case. Id. at 7-8.

        IV. The Law.

        Third-party subpoenas issued in civil cases in federal court are governed by Federal Rule

of Civil Procedure 45. “‘A Rule 45 subpoena must fall within the scope of proper discovery

under Fed. R. Civ. P. 26(b)(1).’” Green v. Cosby, 152 F. Supp.3d 31, 34 (D. Mass.

2015), modified on reconsideration, 160 F. Supp.3d 431 (D. Mass. 2016) (quoting In re New

England Compounding Pharmacy, Inc. Prods. Liab. Litig., No. MDL 13–2419, 2013 WL

6058483, at *4 (D. Mass. Nov. 13, 2013)). Federal Rule of Civil Procedure 26(b)(1) provides



                                                  4
        Case 1:19-md-02878-NMG Document 255 Filed 09/08/20 Page 5 of 8



that parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and is proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1).

While the Rule “generally permits liberal discovery of relevant information,” see Cumby v. Am.

Med. Response, Inc., No. 3:18-cv-30050-MGM, 2019 WL 1118103, at *3 (D. Mass. Mar. 11,

2019) (citations omitted), the scope of discovery is not unlimited, and the court must restrict

discovery that is “unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive,” or is outside the scope of

discovery permitted by Rule 26(b)(1). Fed. R. Civ. P. 26(b)(2)(C).

       A court may quash or modify a subpoena under Rule 45 if it requires the recipient to

“disclos[e] a trade secret or other confidential research, development, or commercial

information.” Fed. R. Civ. P. 45(d)(3)(B)(i). The court may order production of material that

requires the recipient to disclose trade secrets or other confidential information under specified

conditions, if the serving party “shows a substantial need for the . . . material that cannot be

otherwise met without undue hardship.” Fed. R. Civ. P. 45(d)(3)(C)(i).

       IV. Analysis.

       The court allows plaintiffs’ motion. At the outset, the court rejects two of NPC’s

objections to producing the documents: first, that production would be unduly burdensome and

second, that plaintiffs did not press their request for margin data until November 2019, after the

parties had engaged in negotiations for some time. The court finds that NPC is a large,

sophisticated company and that locating and producing the requested documents, even though

they date back some years, is not unduly burdensome. The effort NPC will expend in producing

the documents is proportional to the needs of the case, given the documents’ relevance to the

claims “in this potentially multi-billion-dollar case.” (#242 at 4.) With regard to plaintiffs’ late



                                                  5
        Case 1:19-md-02878-NMG Document 255 Filed 09/08/20 Page 6 of 8



demand for margin data, the court finds that margin data was requested in the subpoena, see

#203-1, and there is no indication that plaintiffs’ delay in not specifically pressing for it until

November 2019 was in bad faith.4

        A. Profit Margin Data.

        Balancing all the facts and circumstances here, the court finds that plaintiffs have met the

requirement of Rule 45, to show a “substantial need” for margin data that “cannot otherwise be

met without undue hardship.” Fed. R. Civ. P. 45(d)(3)(C)(i). Although NPC makes a convincing

case that its profit margin data qualifies for trade secret protection, or at least, that it is

confidential commercial information under Rule 45, (#221 at 17-18), the material will be

protected by the two-tier protective order in this case that limits review of the information to

outside-attorneys only.

        The court rejects NPC’s argument that the requested information is not relevant to

plaintiffs’ claims and agrees with plaintiffs that “NPC’s profit margin data will be a key

component of Meijer’s monopolization claim against Ranbaxy.” (#202 at 16.) To make out a

violation of section 2 of the Sherman Act, a plaintiff must show that a defendant had monopoly

power in the relevant market, and that defendant acquired or maintained that power by improper

means. United States v. Grinnell Corp., 384 U.S. 563, 570-71 (1966); In re: Lantus Direct

Purchaser Antitrust Litig., 950 F.3d 1, 7 (1st Cir. 2020). The purpose of “inquiries into market

definition and market power is to determine whether an arrangement has the potential for

genuine adverse effects on competition[.]” F.T.C. v. Indiana Fed’n of Dentists, 476 U.S. 447,




4
  In an email from plaintiffs’ counsel to counsel for NPC in November 2019, plaintiffs’ counsel
explained that as plaintiffs began their analyses in the case, “including the analysis of the
relevant market,” it became clear to plaintiffs that their experts needed the information sought.
(#203-7 at 2.)
                                                     6
        Case 1:19-md-02878-NMG Document 255 Filed 09/08/20 Page 7 of 8



460-61 (1986), citing 7 P. Areeda, Antitrust Law ¶ 1511, p. 429 (1986)). Market power is shown

through either direct evidence of the control of prices or the exclusion of competition, or

circumstantial evidence showing that the defendant had a dominant share in a well-defined

relevant market. Coastal Fuels of P.R., Inc. v. Caribbean Petroleum Corp., 79 F.3d 182, 196-97

(1st Cir. 1996).

       Plaintiffs assert that “[m]arket power and the relevant market will be highly contested

issues in this case.” (#202 at 16.) Plaintiffs seek to show that when Ranbaxy blocked all generics

from entering in 2012, consumers were forced to pay supra-competitive prices for brand Diovan,

resulting in financial harm to consumers. NPC’s margin data is relevant to this effort. Experts in

pharmaceutical antitrust cases often rely on profit margin data to determine whether a company

had the ability to charge supra-competitive prices. See, e.g., In re Solodyn (Minocycline

Hydrocholoride) Antitrust Litig., Civil Action No. 14-md-02503, 2018 WL 563144, at *10 (D.

Mass. Jan. 25, 2018).

       NPC argues that plaintiffs’ intention to rely on NPC’s market power to establish their

case has no basis in the law, as the caselaw speaks only to defendants’ profit margins, not third-

parties’ margins. (#221 at 7.) This argument, however, does not take into account the unusual

fact situation here, where plaintiffs claim that Ranbaxy’s conduct in wrongly extending not its

own market power, but NPC’s market power over Diovan, from September 2012 to July 2014,

denied purchasers the opportunity to buy lower-cost generics. Thus, it is NPC’s market power

that is at issue, not Ranbaxy’s, and NPC’s margins are direct evidence of its market power. See

Coastal Fuels, 79 F.3d at 196-97.

       The court rejects NPC’s argument that plaintiffs should calculate the harm to competition

by using Ranbaxy’s margin information from 2014, when Ranbaxy sold generic Diovan during



                                                 7
        Case 1:19-md-02878-NMG Document 255 Filed 09/08/20 Page 8 of 8



its 180-day exclusivity period. (#221 at 19; #243 at 1.) The problem with this argument is that

plaintiffs seek to determine the harm to consumers from 2012 to 2014, and Ranbaxy did not have

any sales during this period.

       B. Forecasts.

       The court grants plaintiffs’ motion with regard to NPC’s forecasts concerning its planned

2012 launch of generic Diovan. This material will also be protected by the existing protective

order. Contrary to NPC’s argument, plaintiffs cannot use Ranbaxy’s data from the launch of

generic Diovan in 2014 as a substitute for this material, because, as plaintiffs argue, there are

substantial differences between what actually happened when Ranbaxy entered the market in

2014, and what would have happened if Ranbaxy had not delayed entry of other generics for so

long. (#242 at 3.) NPC’s forecasts, while certainly speculative, are nevertheless bound to be

well-informed, as NPC had great interest in maintaining their accuracy. See In re Loestrin 24 FE

Antitrust Litig., MDL No. 13-2472-WES-PAS, 2019 WL 3214257, at *6 (D.R.I. July 2, 2019).

The forecasts are relevant to calculating the impact of varying numbers of generic entrants and

damages, and will establish NPC’s plans concerning meeting the potential launch of generics

starting in 2012 with its own launch of an authorized generic.

       V. Conclusion.

       For the reasons set out above, plaintiffs’ motion to compel (#201) is granted.



September 8, 2020.                                    /s/ M. Page Kelley
                                                      M. Page Kelley
                                                      Chief United States Magistrate Judge




                                                  8
